THE LOU HOLLAND TRUST One North Wacker Drive Suite 700 Chicago, Illinois STATEMENT OF ADDITIONAL INFORMATION This Statement of Additional Information (“SAI”) is not a prospectus. It contains information in addition to and more detailed than set forth in, and should be read in conjunction with, the prospectus for the Lou Holland Growth Fund (the “Fund”) (ticker: LHGFX), a series of The Lou Holland Trust (the “Trust”) dated May 1, 2009 (the “Prospectus”). This SAI has been incorporated by reference into the Prospectus, which means that it is legally a part of the Prospectus. The financial statements and accompanying notes appearing in the Fund’s Annual Report for the year ended December 31, 2008 are incorporated in this SAI by reference. The Fund’s Prospectus, SAI and Annual Report may be obtained at no charge by telephoning the Trust at 1-800-295-9779. The date of this SAI is May 1, 2009. TABLE OF CONTENTS ITEM PAGE General Information and History 2 Investment Restrictions 2 Description of Certain Investments and Policies 4 Management of the Trust 13 Committees of the Board of Trustees 16 Certain Positions, Relationships and Ownership Interests of Disinterested Trustees 16 Ownership by Trustees of Equity Securities of the Fund 17 Trustee Compensation 17 Principal Holders of Securities 18 Investment Advisory and Other Services 18 Portfolio Managers 20 Brokerage Allocation and Other Practices 22 Distribution of Securities 24 Purchase and Redemption of Securities Being Offered 25 Taxes 27 Organization of the Trust 28 Performance Information About the Fund 28 Legal Matters 30 Independent Registered Public Accounting Firm 31 Financial Statements 31 Appendices Appendix A Description of Certain Money Market Securities 32 Appendix B Proxy Voting Policies & Procedures 34 GENERAL INFORMATION AND
